Title: Abigail Adams to Thomas Boylston Adams, 10 October 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas
					Quincy october 10th 1800
				
				First I would inform You that B Adams is we hope out of Danger; his reason is returnd pretty clearly. he is not Yet permitted to leave his Chamber— I congratulate the Philadelphians that they have this Year escaped the Pestilence. it is now so late in the Season that I hope they may wholy escape Since I was first an inhabitant of this place I never knew it So sickly as it has been this summer. last week there were 42 persons down with fevers in about one Mile of each other. in the begining of July William Baxter was taken sick of a Billious intermitting fever. this went through his family, his wife two Children maid and Man; from that Neighbourhood in which there are two slaughter Houses, the fever has Spread. Scarcly a House, or family but have been visited with it. two Children only have dyed, but many of the Adults have escaped with the skin of their teeth, for they have been reduced to mere skelitons; Edward Norten took the fever at mrs Vintons school held in Newcombs House, went Home to Weymouth well, but was taken Sick with the fever, and lay at the point of Death for several days he is now a walking Shadow. Richard & Jacob are now down with it, but what is more to be regreeted Mrs Norten is taken down with the same fever, and in her weak debilitated state we have many fears for her. Your Aunt Cranch is also sick we fear of the same disorder. her Maid is just recovering— this is the first day for more than a week that I have been able to sit up, or write a line. mine my sickness has been more of the Rhumatic fever and sleepless Nights than of the nature of the prevaling fever these fevers run to 6 & 8 weeks where they are bad— this is the season for poor Rhumatic invalids to feel the effects of it. I think

often of You and fear to hear that You are attackd— I hope my next Letter Will convey to you more agreable intelligence—
				I must now acknowledge the receipt of three two Letters from You, one of the 2 one of the 3d october I did read the peices You mention, and considerd them as the only Well written peices upon any subject which that paper has contained. there were some things in the first number which made me think they were not Written by … Such as the Charge made against the Gazzet of the united states “that it is devoted to the British, is only a trick of Duanes” now it is very notorious that from the appointment of envoys to France, that the Gazet was a party paper during the whole time that it was in the hands of that coxcomb J Ward Fenno, and was much more a British than an American paper—that it is, what it originally was in the Hands of the Father of the degenerate Son, no person will pretend to say. the lay Preacher is a sensible Man, but he has been soured, and is too much inclined to praise old Bel dame Britain and her ospring at the expence of his native country. I wish he had more of the scotchman in him in that respect beside I See no reason why a Man who will pemit the Jeffersoniad to be republishd in his paper, which is certainly coppied from the centinal, should refuse to republish peices Much better written— this does not work both ways. if I can collect these peices you Mention, I will Send them to the Secretary of the Historic Society, who in his last volm publishd an account of all the Newspapers Edited in the united states as to Pincknys Letter, between ourselves, I believe The Letter alluded to is a genuine coppy— I wish I could find coxs Letter which led to the observations— You know it was Pinckny the Senator who got the commission limited—and who requested col smith when he was appointed Secretary of legation, to become a spy upon the minister and make to him secreet communications— I only regreet the Publication of the Letter least it should wound the feeling of very Worthy Men, of whom it would never have been written, if they had been then personally known, as they since have been I am certain the President entertains for them a regard and esteem fully equal to their merrits— as to mr Pinckny or Rutledge ever calling upon the President to make any inquiries upon the Subject of the Letter it is all false. neither of them ever changed a word upon the subject. the New Haven buisness is all a misrepresentation, and Parson dana would behave more like a Gentleman if he told all the conversation, which however was between themselves, and cannot now be

accurately recollected. but the story of a hereditary monarchy is all Stuff for Electioneering purposes— you know that it must be so. you know that it is the furtherest from the thoughts of the President of any Man in the united states— Dana was lamenting the divisions, and the heats occasiond by the approaching Election—to which the President replied that it Was always so in Elective Governments— and would continue So, unless the nature of man could be altered. it appears if we May judge from what we hear that the N Haven visitors went with a design to tempt the P——t to Say Something which they could catch hold of—and by misrepresentation use and pervert to the Vilesest purposes— My advise to him upon the approaching journey is in the old moral to a fable
				
					“say no more unto Your Friend
					than You would to Your Foe
					For he that is your Friend to day
					May be your foe tomorrow
					and then reveal what you have said
					unto your grief and sorrow”
				
				these are cold heart Chilling lines for a soul fraught with benevolence, but I believe Sound advise upon the present occasion—
				Duans views are very evident— he will brew a Hell cauldron if he can, and he has all the ingredients in his own Venomous Heart. parson ogden is well provided for—but has left a Hydra head behind him
				how could you believe upon the Aurora assertion that otis was a Jeffersonian— he could not have written Decius— he would not have run such a hazard
				I have written myself Weary— mr Brisler left with Mrs Reisdel the silk stocking washer some lace to be washd for Me. if you can get it for me before Your Father comes, he can Frank it to me. pay for it, and I will reimburse You. I will return JQAs Letter the next opportunity. your Father goes on monday the 13th Biney & Hare dined here Yesterday—
			